DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Biedermann et al. (U.S. Patent No.6,176,882 B1; hereinafter “Biedermann”).
Regarding claim 1, Biedermann discloses a method of installing an expandable device in an intervertebral space between adjacent vertebral bodies, said method comprising: preparing the intervertebral space by at least partially removing an intervertebral disc and scraping each adjacent vertebral body to create an exposed end surface for each adjacent vertebral body; and
introducing the expandable device into the intervertebral space (col.4, ll.37-59), wherein the expandable device includes: a first endplate (60); a second endplate (61); a translation member positioned in between the first endplate and second endplate (threaded spindle 15), wherein movement of the translation member causes the first endplate and the second endplate to extend distally away from the translation member (col.4, ll.37-59); and at least two stabilization members in direct contact with the translation member (45, 46).
Regarding claim 2, Biedermann further discloses wherein the at least two stabilization members are not in direct contact with one another (see annotated Figure 1 below).
	Regarding claim 3, Biedermann further discloses wherein the first endplate includes a textured outer surface (68) for contacting one of the adjacent vertebral bodies (Figure 1).
Regarding claim 6, Biedermann further discloses wherein the at least two stabilization members are positioned adjacent to an anterior portion of the translation member (Figure 1).
	Regarding claim 7, Biedermann further discloses wherein the at least two stabilization members are positioned adjacent a sidewall of the translation member (Figure 1).
Regarding claim 8, Biedermann further discloses a body portion (see annotated Figure 1 below) for receiving the translation member in between the first endplate and second endplate(see Figures 7-8).
	Regarding claim 9, Biedermann further discloses wherein the at least two stabilizing members (45, 46) are positioned through the body portion (see Figures 7-8).
	Regarding claim 10, Biedermann further discloses wherein the body portion extends along at least a length of the first endplate and the second endplate (see Figures 7-8).
	Regarding claim 11, Biedermann further discloses wherein the at least two stabilizing members (45, 46) are both positioned on a first end of the body portion to prevent rocking of the body portion during expansion and contraction of the expandable device (see Figures 7-8).

    PNG
    media_image1.png
    564
    581
    media_image1.png
    Greyscale


Regarding claim 4 and 5, in an alternate interpretation of the embodiment, Biedermann discloses wherein the expandable device includes: a first endplate (45); a second endplate (46); a translation member positioned in between the first endplate and second endplate (60, 61), wherein movement of the translation member causes the first endplate and the second endplate to extend distally away from the translation member (col.4, ll.37-59); and at least two stabilization members in direct contact with the translation member (70, 71).  In this alternate interpretation, Biedermann further discloses wherein the translation member includes at least three angled ramped surfaces (Figures 7-8).  Biedermann further discloses wherein the first endplate includes a plurality of angled grooves that correspond with the three angled ramped surfaces to support expansion and contraction of the expandable device (the surfaces of wedge members 45, 46 correspond with the surfaces of engagement members 60, 61, see col.3, ll.57-67 and col.4, ll.1-11).

    PNG
    media_image2.png
    570
    705
    media_image2.png
    Greyscale



	Regarding claim 12, Biedermann discloses a method of installing an expandable device in an intervertebral space between adjacent vertebral bodies, said method comprising: preparing the intervertebral space by at least partially removing an intervertebral disc and scraping each adjacent vertebral body to create an exposed end surface for each adjacent vertebral body (col.4, ll.37-59); and introducing the expandable device into the intervertebral space, wherein the expandable device includes: a first endplate (45); a second endplate (45); a translation member positioned in between the first endplate and second endplate (60, 61), wherein movement of the translation member causes the first endplate and the second endplate to extend distally away from the translation member (col.4, ll.37-59); a body portion for receiving the translation member (see annotated Figure 1 below); and a threaded set screw that is configured to extend through a wall of the translation member such that a head of the set screw (25) is flush against a surface of the body portion (Figures 7-8).
	Regarding claims 13-15, Biedermann further discloses at least two stabilization members in direct contact with the translation member (70, 71), wherein the at least two stabilizing members are both positioned on a first end of the body portion to prevent rocking of the body portion during expansion and contraction of the device (Figures 7-8).  Furthermore, Biedermann discloses wherein the body portion extends along at least a length of the first endplate and the second endplate, and the at least two stabilizing members are positioned through the body portion (see Figures 7-8).
	Regarding claim 17, Biedermann further discloses wherein the set screw is accompanied by a flange member (26) that assists in maintaining expansion of the expandable device (Figures 7-8).
	Regarding claim 18, Biedermann further discloses a blocking nut attachable to the set screw (26).
	Regarding claim 19, Biedermann further discloses wherein the translation member (60, 61) includes at least three ramped surfaces (Figures 7-8).
	Regarding claim 20, Biedermann further discloses wherein the first endplate includes grooves that correspond with the three ramped surfaces (the surfaces of wedge members 45, 46 correspond with the surfaces of engagement members 60, 61, see col.3, ll.57-67 and col.4, ll.1-11).

    PNG
    media_image3.png
    567
    585
    media_image3.png
    Greyscale


Regarding claim 16, in an alternative interpretation of the embodiment, Biedermann discloses a method of installing an expandable device in an intervertebral space between adjacent vertebral bodies, said method comprising: preparing the intervertebral space by at least partially removing an intervertebral disc and scraping each adjacent vertebral body to create an exposed end surface for each adjacent vertebral body (col.4, ll.37-59); and introducing the expandable device into the intervertebral space, wherein the expandable device includes: a first endplate (60); a second endplate (61); a translation member positioned in between the first endplate and second endplate (45, 46), wherein movement of the translation member causes the first endplate and the second endplate to extend distally away from the translation member (col.4, ll.37-59); a body portion for receiving the translation member (see annotated Figure 1 below); and a threaded set screw that is configured to extend through a wall of the translation member such that a head of the set screw (25) is flush against a surface of the body portion (Figures 7-8).  Biedermann further discloses wherein the first endplate includes a textured outer surface for contacting one of the adjacent vertebral bodies (68).

    PNG
    media_image4.png
    567
    688
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772